Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1-21, and 23, drawn to method of making.
Group II, claim(s) 22, drawn to method of printing a liquid primer.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.
Claims 1-21, 23 and 22 lack unity of invention because even though the inventions of these groups require the technical feature of a sheetlike composite precursor with a first polymer layer having isocyanate content followed by overlaying a second liquid composition on the layer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of  Qu et al. (US Pub. 2016/0257866). Qu discloses application of a waterborne adhesive comprising polyisocyanate and silane compounds, [0006-8]. The composition is applied and then dried. Following drying, a layer of polymer film or metal foil is applied over the dried adhesive followed by application of . 

The species are as follows (select one for each specie a), b), c), etc.): 
Qu discloses MDI as the isocyanate. [0065]. 
polyisocyanate  in the first polymer composition for selected from: diphenylmethane diisocyanate (MDI), polymeric diphenylmethane diisocyanate (PMDI), tolylene   diisocyanate (TDI), naphthylene   diisocyanate (NDI), hexamethylene    diisocyanate  (HDI),   isophorone   diisocyanate   (IPDI)   or   4,4'- diisocyanatodicyclohexylmethane (H12MDI), p. 24. (claim 1) 
polyisocyanate  in the second polymer composition for selected from: diphenylmethane diisocyanate (MDI), polymeric diphenylmethane diisocyanate (PMDI), tolylene   diisocyanate (TDI), naphthylene   diisocyanate (NDI), hexamethylene    diisocyanate  (HDI),   isophorone   diisocyanate   (IPDI)   or   4,4'- diisocyanatodicyclohexylmethane (H12MDI), p. 24. (claim 1) 
polyisocyanates  further isocyanates for selected from: diphenylmethane diisocyanate (MDI), polymeric diphenylmethane diisocyanate (PMDI), tolylene   diisocyanate (TDI), naphthylene   diisocyanate (NDI), hexamethylene    diisocyanate  (HDI),   isophorone   diisocyanate   (IPDI)   or   4,4'- diisocyanatodicyclohexylmethane (H12MDI), p. 24. for each of the each of the further isocyanate. (clms. 4-7). 
Qu discloses the use of polyester polyols. [0030].
polyol detected from: ethane-1,2-diol, propane-1,3-diol, propane-1,2,3-triol, pentaerythritol, polyethylene oxide (EO), or polypropylene oxide (PO). pp.23-24.
Qu discloses the use of polyurethane containing isocyanates. [0011]. 
wherein the compositions 1) comprises a further polymer, or 2) does not, Embs. 1-16 and 17-19. (please select one for each additional composition, e.g. first, second)
wherein the polymer is selected from 1) polyurethane, 2) PVC, 3) cellulose acetate butyrate, 4) polyadipate, 5) polyethylene wax, or 6) polypropylene wax, 7) polyvinyl acetal. p.9
wherein there is no step e), or there is a step e). Embs. 1-4 vs. Emb. 5.
Qu discloses the first layer is a polymer film. [0039]. 
carrier layer selected from the embodiments of pp.31-32. select one particular material. (e.g. plastics, paper, or cardboard)
Qu discloses a barrier layer (metal foil). [0039]. 
wherein the barrier layer 1) comprises a polymer interlayer between the barrier layer and the carrier layer, or 2) does not. Emb. 28.
barrier layer selected from: plastic barrier, metal layer, metal oxide layer. p.33 select the particular plastic/metal/metal oxide from pp.33-36.
Qu discloses continuous application. [0039].
wherein the first layer is 1)continuous or 2)non-continuous, p. 27. 
wherein the second layer is 1)continuous or 2)non-continuous, p. 27. 
Qu discloses an outer polymeric film. [0045].
wherein the structure comprises an outer polymer layer, 1) yes, 2) no. clm.15 emb. 31.
composition of the outer polymer layer selected from: HDPE, MDPE, LDPE, LLDPE, VLDPE, polypropylene. p.30.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712